Title: To George Washington from Louis Le Bègue de Presle Duportail, 10 February 1790
From: Duportail, Antoine-Jean-Louis Le Bègue de Presle
To: Washington, George



dear general
paris 10 february 1790

new Connexions which I have formed with america make me take the liberty of writing to your excellency. twenty three persons and myself we have acquired some lands on the ohio and we propose to make a setlement there. for that purpose we agreed to Carry or send over a certain number of Cultivators. this is a kind of experiment, which if successful, will be followed by a much greater one, so that a large french Colony may rise florishing in a few years. two members of our society mr bart and mr thiebaut are the vanguard, they go to america immediately and are to land in alessandria the Country of your excellency. I have great hopes that you will look upon our project as advantageous to the united States and deserving to be protected; besides the bounty and favour which you honored me with when in america encorrage me to beg your recommandation for those gentlemen in alessandria and in any other part where you will think it proper.
I don’t propose to follow their example in this moment and Cross the atlantic. the critical situation of our affairs at home

does not permit it. but when they will be quieted, (if god grants us that favour) I intend to visit our Colony. it will be a great pleasure for me to see our people live in an abondance and happinesse which they could never hope in this country. besides I am impatient to see again america and persons (permit me, dear general to mention you at the head) for whom I shall keep always the greatest interest and attachement.
probably your Excellency knows the extraordinary events which have taken place here. we are also struggling for liberty. but I do not know if our success will be as Compleat and perfect as that of the american. there is a very great difference between a young nation and an old one divided almost in two Classes, the one Corrupted by extreme luxury, the other by extreme misery.
I must finish this letter by making an apologie for my bad english but I depend, dear general, upon your indulgence. Since I left america I passed almost all my time in germania, prussia, itali, and have been obliged to learn other languages, which made [me] forget the english. but nothing may alterate the sentiments of veneration and attachement with which I have the honor to be yours exellency the most humble and obedient Servant

Duportail

